RECEIVED

OCT 24 2019 0 UNITED STATES DISTRICT COURT
TONY A, MOORE, CLERK WESTERN DISTRICT OF LOUISIANA
WES LEXANDHIA LOUIS ANA ALEXANDRIA DIVISION
LEONEL MARIN-TORRES, CIVIL ACTION NO. 1:18-CV-1549-P
Plaintiff
VERSUS JUDGE DEE D. DRELL
USP POLLOCK, £T AL., MAGISTRATE JUDGE PEREZ-MONTES
Defendants
JUDGMENT

For the reasons stated in the Report and Recommendation of the Magistrate
Judge previously filed herein (Doc. 32), and after a de novo review of the record
including the Objections filed by Plaintiff, and having determined that the findings
and recommendation are correct under the applicable law;

IT IS ORDERED that the Complaint and Amended Complaints (Docs. 1, 14,
18, 25) are hereby DENIED and DISMISSED WITH PREJUDICE under 28 U.S.C.
§§ 1915(e)(2)(b) and 1915A.

The Clerk of Court is instructed to send a copy of this Judgment to the keeper
of the three strikes list in Tyler, Texas.

5 ote
THUS DONE AND SIGNED at Alexandria, Louisiana, this Z4 day of
exbR— , 2019.

 

 

DEE D. DRELL
UNITED STATES DISTRICT JUDGE
